Citation Nr: 1036217	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-20 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right ankle disorder, 
characterized as residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from January 2002 to October 
2005.

This matter is on appeal from an August 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge 
in February 2009.  A transcript of the hearing is of record.

This case was remanded by the Board in May 2009 for further 
development and is now ready for disposition.


FINDING OF FACT

Residuals of a right ankle fracture existed prior to service and 
did not increase in severity during service.


CONCLUSION OF LAW

A right ankle disorder, characterized as residuals of a right 
ankle fracture was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, in that same letter, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  

The Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge in February 2009. 
The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the United States Court of Appeals for Veterans Claims 
recently held that 38 C.F.R. 3.103(c)(2) (2009) requires that the 
Veterans Law Judge who chairs a hearing fulfill two duties to 
comply with the above the regulation.  These duties consist of 
(1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been overlooked. 

In this case, the Veteran was asked about the preexisting nature 
of his right ankle disorder, and how the symptoms have become 
worse since he served on active duty.  He was also able to 
testify as to the current forms of treatment he undergoes for 
this disorder.  Additionally, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) nor have they identified any prejudice in the 
conduct of the Board hearing.  

By contrast, as noted above, the hearing focused on the elements 
necessary to substantiate the claim and the Veteran, through his 
testimony, demonstrated that he had actual knowledge of the 
elements necessary to substantiate his claim for benefits.  As 
such, the Board finds that, consistent with Bryant, the Veteran's 
Law Judge complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claim based on 
the current record.

Next, a VA opinion with respect to the issue on appeal was 
obtained in August 2009.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In 
this case, the Board finds that the VA opinion obtained in this 
case is more than adequate, as it is predicated on a full reading 
of the private and VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, to 
include the service treatment records as well as the records of 
treatment to the ankle prior to service, the statements of the 
appellant, and provides a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

In addition, the Board is also satisfied there was substantial 
compliance with the May 2009 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  There, the Board's remand requested that the RO obtain a 
VA opinion in order to determine whether his right ankle disorder 
was aggravated by active duty service.  As this was completed in 
August 2009, the Board now finds that the Board's May 2009 remand 
directives were substantially complied with and, thus, there is 
no Stegall violation in this case.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection for a Right Ankle Disorder

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	In cases of pre-existing disorders and aggravation, a veteran is 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that the disease or injury existed prior to service 
and that it was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. § 
3.304(b) (2009).
	
	VA bears the burden to rebut the presumption of aggravation in 
service through a showing of clear and unmistakable evidence.  
Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  Such evidence includes 
medical facts and principles that may be considered to determine 
whether the increase is due to the natural progression of the 
condition.  However, aggravation may not be conceded where the 
disability underwent no increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) 
(2009).
	
	Additionally, temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993).  Thus, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at the 
time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon 
v. Brown, 8 Vet. App. 529, 538 (1996).
	
	In this case, the Veteran is claiming entitlement to service 
connection for a disorder to his right ankle on the basis that it 
was aggravated by active duty service.  Treatment records from 
prior to active duty service indicate that he fractured his right 
ankle in April 1999, when he was fifteen years old.  He underwent 
an open reduction and internal fixation, which involved the 
installation of four screws, although one was removed shortly 
thereafter.  This surgical history was acknowledged at the 
Veteran's induction physical in December 2001.  In fact, he was 
also examined by an orthopedic specialist at that time in order 
to determine suitability for service.  There, the specialist 
noted no swelling, laxity or deformity, and the ankle exhibited a 
full range of motion.  As a consequence, the Veteran was found 
physically qualified for active duty, and accepted into active 
service.  However, as his right ankle disability was noted upon 
entry into active duty, the presumption of soundness does not 
apply.  
	
	As for the question of whether the Veteran's preexisting right 
ankle disorder was aggravated by his active service, the Board 
concludes that service connection is not warranted.  The evidence 
does not indicate that the Veteran's right ankle disorder was 
further aggravated by active duty service.  Recognition is given 
to the fact that the Veteran was seen on occasion for complaints 
of right ankle pain.  However, aside from his complaints of pain, 
a chronic ankle disorder beyond what was noted upon induction was 
not observed during active duty.  Specifically, in April 2002, he 
sought treatment for a twisted right ankle where there was 
observed tenderness, but there was no effusion and the ankle 
retained good range of motion.  The diagnosis at that time was 
limited to ankle pain.   The Veteran was seen again in September 
2003 for complaints of right ankle pain and tenderness; but, 
again, no chronic disorder was diagnosed.  A history of periodic 
ankle sprains was reported in November 2003 without recent 
occurrence.  Finally, the Veteran's service discharge examination 
made no findings referable to a chronic right ankle disorder.     
	
	The Board also places significant weight on the opinion of the VA 
examiner who examined the Veteran in August 2009.  There, after a 
review of the claims file and an examination of the Veteran's 
right ankle, the examiner diagnosed a "remote" history of a 
fracture to the distal right fibula and tibia with open reduction 
internal fixation, but with no residuals or functional effects.  
The examiner added that the Veteran's right ankle disorder was 
not aggravated by the rigors of participation in active military 
training and operations while in the Army.  In support of his 
opinion, the examiner noted that the Veteran had no gait 
disturbance, that X-rays taken in conjunction with this 
examination indicated a stable internally fixated joint without 
degenerative changes, and that the physical examination of the 
joint was normal and without pain.  In other words, the Veteran 
preexisting right ankle disorder was without chronic residuals 
when he entered service and it was essentially without chronic 
residuals at the time of the VA examiner.  There is no 
contradicting medical evidence of record.  

The Veteran's statements and sworn testimony asserting that his 
right ankle was permanently aggravated by active duty service 
have also been considered.  On this matter, the Board 
acknowledges that lay evidence concerning symptoms, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The Veteran is clearly competent to 
state that he experienced right ankle pain in service, and that 
he continues to experience right ankle pain.  However, the 
question as to whether his preexisting right ankle disorder 
(residuals of a fracture) was aggravated by his active service is 
a medical question.  Indeed, based on a physical examination 
along with X-ray studies, a VA physician clearly opined that 
there had been no aggravation.   The Board attaches greater 
probative weight to the clinical findings than to his statements.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Therefore, in light of the above discussion, the Board concludes 
that the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

Service connection for a right ankle disorder, characterized as 
residuals of a right ankle fracture is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


